707 N.W.2d 597 (2005)
474 Mich. 989
Audrey BELL, Leo Beasley, Brenda Black, Kimberly Blevins, Kathleen Conquest, Veronica Dorsette, Linda Facey, Jayne Floyd, Grace Jennings, Mary Oliver, Terri Sutton, Angela Turner, and Alcita Williams, Plaintiff-Appellee,
v.
MICHIGAN COUNCIL 25 OF the AMERICAN FEDERATION OF STATE, COUNTY, AND MUNICIPAL EMPLOYEES, AFL-CIO, LOCAL 1023, Defendant-Appellant, and
Dentry Berry and Steven Malach, Personal Representative of the Estate of Yvonne Berry, Deceased, Defendants.
Docket No. 128663. COA No. 246684.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the February 15, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and CORRIGAN, JJ., would grant leave to appeal.